Citation Nr: 1015383	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  07-07 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 0 percent, 
prior to March 18, 2004, for a bilateral hearing loss 
disability.

2.  Entitlement to a rating in excess of 10 percent for a 
bilateral hearing loss disability, from March 18, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from March 1969 to 
December 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Columbia, South 
Carolina, VA Regional Office (RO).

The Board notes service connection for a bilateral hearing 
loss disability was granted in a March 2003 rating decision 
and a 0 percent evaluation was assigned.  In a June 2004 
rating decision, the evaluation for the service-connected 
bilateral hearing loss disability was increased to 10 
percent, from March 18, 2004.  The Board notes that since the 
increase to 10 percent did not constitute a full grant of the 
benefits sought, the increased rating issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

This case has previously come before the Board.  In November 
2008, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The appellant testified before the undersigned Veterans Law 
Judge at a travel Board hearing in June 2008.  A transcript 
of the hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  Prior to March 18, 2004, the appellant's bilateral 
hearing loss is manifested by a numeric rating of I on the 
right and II on the left.

2.  From March 18, 2004, the appellant's bilateral hearing 
loss is manifested by a numeric rating of III on the right 
and a numeric rating of IV and/or VI on the left.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 0 percent for a 
bilateral hearing loss disability, prior to March 18, 2004, 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2009).

2.  The criteria for a rating in excess of 10 percent for a 
bilateral hearing loss disability have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  The 
letters, dated in December 2002, April 2004, August 2004, 
October 2006, and January 2009, told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet. 
App. at 120.  The Board notes that the January 2009 letter 
requested evidence of any impact on employment.  

Here, the claimant is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

In the claimant's notice of disagreement, the claimant took 
issue with the initial 0 percent disability evaluation 
assigned, which was subsequently increased to 10 percent, and 
is presumed to be seeking the maximum benefits available 
under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35 
(1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A 
and 7105(d), the RO properly issued a statement of the case 
which contained, in pertinent part, the pertinent criteria 
for establishing a higher rating.  See 38 U.S.C.A. 
§ 7105(d)(1).  Therefore, VA complied with the procedural 
statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. 
§ 3.103(b).  See also Dingess/Hartman.  The claimant was 
allowed a meaningful opportunity to participate in the 
adjudication of the claims.  Thus, even though the initial 
VCAA notice did not address a higher rating, subsequent 
documentation addressed this matter; there is no prejudice to 
the claimant.  See Overton v. Nicholson, 20 Vet. App. 427, 
439-444 (2006).

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton (finding that the Board erred by 
relying on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the claimant, the Court found that the evidence established 
that the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  
See also Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the appellant to 
the extent necessary.  

The claimant's pertinent medical records, to include VA 
medical treatment records, and identified private medical 
records, have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The claimant was also afforded 
examinations in February 2003, December 2006, and June 2009.  
38 C.F.R. § 3.159(c)(4).  

There is no objective evidence indicating that there has been 
a material change in the service-connected bilateral hearing 
loss disability since the claimant was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  See VAOPGCPREC 11-95.  The examination reports 
are thorough and supported by VA outpatient treatment 
records.  The examinations in this case are adequate upon 
which to base a decision.  The records satisfy 38 C.F.R. 
§ 3.326.  

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in 
November 2008.  See Dingess/Hartman.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2.

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
pure tone audiometry test.  See 38 C.F.R. § 4.85 (2009).  The 
results are analyzed using tables contained in 38 C.F.R. § 
4.85, Diagnostic Code 6100.

The rating schedule for hearing loss provides that 
evaluations of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000 and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule established eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic 
Code 6100.

38 C.F.R. § 4.86(a) provides that when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. 
§ 4.86(b) provide that when the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When all the evidence is assembled, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that there has been substantial 
compliance with the November 2008 remand.  The appellant was 
afforded a VA examination in June 2009 and the AOJ 
readjudicated the issues on appeal.  

The Board notes that the appellant is appealing the original 
assignment of a disability evaluation following an award of 
service connection in March 2003, for a bilateral hearing 
loss disability.  In such cases, the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See Hart 
v. Mansfield, 25 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In that regard, the Board notes 
the March 2003 rating decision reflects that a 0 percent 
evaluation was assigned, from August 16, 2002, and in a June 
2004 rating decision, the evaluation was increased to 10 
percent, from March 18, 2004.  Accordingly, the issues are 
whether a rating in excess of 0 percent is warranted prior to 
March 18, 2004 and whether a rating in excess of 10 percent 
is warranted at any time during the appeal period.

Having considered the evidence, the Board finds that higher 
ratings are not warranted in this case.  The competent and 
probative evidence does not establish that the appellant's 
hearing loss disability meets the criteria for a higher 
rating.  

VA audiologic evaluation performed in February 2003 showed 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
65
65
70
LEFT
35
85
75
75

Pure tone threshold was reported as 56 (rounded) decibels on 
the right and 68 (rounded) decibels on the left.  
Discrimination ability was 96 percent correct on the right 
and 94 percent correct on the left.  The diagnosis was 
moderate to moderately severe sensorineural hearing loss on 
the right and mild sloping to severe hearing loss on the 
left.  

The results of the May 2003 VA examination constitute level I 
hearing on the right and level II hearing on the left.  When 
combined, the result is a 0 percent disability evaluation.  
38 C.F.R. § 4.85 (2009).  The Board notes that the findings 
do not show an exceptional pattern of hearing impairment and 
as such, 38 C.F.R. § 4.86 is not for application.  38 C.F.R. 
§§ 4.85, 4.86; Diagnostic Code 6100 (2009).

VA audiologic evaluation performed in April 2004 showed pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
65
65
75
LEFT
35
80
75
80

Pure tone threshold was reported as 58 (rounded) decibels on 
the right and 68 (rounded) decibels on the left.  
Discrimination ability was 84 percent correct on the right 
and 80 percent correct on the left.  The diagnosis was 
moderate sloping to severe sensorineural hearing loss on the 
right and mild sloping to severe hearing loss on the left.  

The results of the April 2004 VA examination constitute level 
III hearing on the right and level IV hearing on the left.  
When combined, the result is a 10 percent disability 
evaluation.  38 C.F.R. § 4.85 (2009).  The Board notes that 
the findings do not show an exceptional pattern of hearing 
impairment and as such, 38 C.F.R. § 4.86 is not for 
application.  38 C.F.R. §§ 4.85, 4.86; Diagnostic Code 6100 
(2009).

VA audiologic evaluation performed in December 2006 showed 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
65
70
80
LEFT
40
85
75
75

Pure tone threshold was reported as 61.25 decibels on the 
right and 68.75 decibels on the left.  Discrimination ability 
was 88 percent correct on the right and 76 percent correct on 
the left.  The diagnosis was mild to severe sensorineural 
hearing loss, bilaterally.  

The results of the December 2006 VA examination constitute 
level III hearing on the right and level IV hearing on the 
left.  When combined, the result is a 10 percent disability 
evaluation.  38 C.F.R. § 4.85 (2009).  The Board notes that 
the findings do not show an exceptional pattern of hearing 
impairment and as such, 38 C.F.R. § 4.86 is not for 
application.  38 C.F.R. §§ 4.85, 4.86; Diagnostic Code 6100 
(2009).

VA audiologic evaluation performed in June 2009 showed pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
65
75
80
LEFT
35
80
80
75

Pure tone threshold was reported as 63.75 decibels on the 
right and 67.5 decibels on the left.  Discrimination ability 
was 84 percent correct on the right and 72 percent correct on 
the left.  The diagnosis was mild to severe sensorineural 
hearing loss, bilaterally.  

The results of the June 2009 VA examination constitute level 
III hearing on the right and level VI hearing on the left.  
When combined, the result is a 10 percent disability 
evaluation.  38 C.F.R. § 4.85 (2009).  The Board notes that 
the findings do not show an exceptional pattern of hearing 
impairment and as such, 38 C.F.R. § 4.86 is not for 
application.  38 C.F.R. §§ 4.85, 4.86; Diagnostic Code 6100 
(2009).

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the 
Court held that, relevant to VA audiologic examinations, in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in the final report.  In that regard, 
the February 2003 VA examiner reported that the appellant did 
not have a lot of complaints about his hearing, with 
situations of greatest difficulty noted to be in association 
with using the phone and listening to the television.  The 
Board notes that in addition to a bilateral hearing loss 
disability, the appellant has service-connected tinnitus.  
Further, while the April 2004 VA examination report reflects 
complaints in association with hearing conversational speech, 
a January 2007 VA record notes that the appellant was 
independent with activities of daily living, and the June 
2009 VA examination report specifically notes no effects on 
usual daily activities.  

In addition, while the June 2009 VA report of examination 
notes significant effects on occupation, and to the extent 
that the appellant testified that his hearing loss, at times, 
interfered with his employment as a taxi driver, Transcript 
at 5 (2008), the May 2007 VA examination report reflects 
occupational impairment in association with difficulty 
lifting bags and ambulating.  In addition, a June 2007 VA 
treatment record reflects complaints of a lack of anything to 
keep him busy during the day, sometimes sitting at the body 
shop all day long, and that he was unable to do things he 
used to enjoy because of physical constraints.  The Board 
notes that the February 2007 rating decision shows 
nonservice-connected disabilities include lumbar spine 
degenerative joint disease, an unspecified heart disorder, 
and depression, and a June 2007 VA record includes diagnoses 
of cataracts, glaucoma, and post-ablative hypothyroidism.  
Regardless, the evaluations assigned for the relevant periods 
contemplate the degree of impairment in earning capacity, if 
any, including loss of time from exacerbations due to 
service-connected bilateral hearing loss.  38 C.F.R. § 4.1.  

A determination as to the degree of impairment due to 
service-connected disability requires competent evidence.  
The appellant is competent to report his symptoms, to include 
hearing loss.  As a layman, however, his opinion alone is not 
sufficient upon which to base a determination as to the 
degree of impairment due to hearing loss.  Rather, the Board 
must weigh and assess the competence and credibility of all 
of the evidence of record.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

In this case, the Board has accorded more probative value to 
the VA examination reports.  The reports and opinions are 
based on objective findings and reliable principles, are not 
inconsistent, and are credible in light of all the evidence.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447, 
454 (2009), the Court held that when entitlement to a total 
disability rating based on individual unemployability (TDIU) 
is raised during the adjudicatory process of an underlying 
disability claim or during the administrative appeal of the 
initial rating assigned for that disability, it is part of 
the claim for benefits for the underlying disability.  In 
this case, the appellant has made assertions in regard to 
employment difficulty.  Transcript at 5 (2008).  

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for the veteran's service-
connected disability or disabilities is less than 100 percent 
when it is found that the service-connected disabilities are 
sufficient to render the veteran unemployable without regard 
to either his advancing age or the presence of any 
nonservice-connected disorders.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2009).

The question in a total rating case based upon individual 
unemployability due to service-connected disability is 
whether the veteran is capable of performing the physical and 
mental acts required by employment and not whether the 
veteran is, in fact, employed.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).

The Board notes that where the percentage requirements are 
not met, entitlement to the benefits on an extraschedular 
basis may be considered when the veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the veteran's background, including his employment and 
educational history.  See 38 C.F.R. §§ 3.321(b), 4.16(b).  

The appellant's service connected disability does not meet 
the schedular criteria for a TDIU and it is not factually 
established that the appellant is unable to maintain gainful 
employment due to the service-connected bilateral hearing 
loss disability.  The Board notes that while hearing loss was 
noted to have a significant effect on the appellant's 
occupation on VA examination in June 2009, the appellant 
testified that he was employed, Transcript at 5 (2008), and 
the evidence does not establish that the appellant is unable 
to maintain substantially gainful employment due to service-
connected disability.  Thus, the competent and probative 
evidence establishes that entitlement to a TDIU is not 
warranted in this case.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  

The preponderance of the evidence is against an initial 
rating in excess of 0 percent, prior to March 18, 2004, and 
against a rating in excess of 10 percent, from March 18, 
2004, for a bilateral hearing loss disability.  Consequently, 
the benefits sought on appeal are denied.  

In regard to extraschedular consideration, the Board notes 
that an extraschedular rating is a component of a claim for 
an increased rating.  Barringer v. Peake, 22 Vet. App. 242 
(2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
The threshold factor for extraschedular consideration is a 
finding on part of the AOJ or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. 
App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for 
consideration in determining whether referral for an 
extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 
3.321(b)(1).  In the present case, the Board finds that the 
competent evidence does not establish, at any time, that the 
appellant's service-connected bilateral hearing loss 
disability produces such an unusual or exceptional disability 
picture rendering impractical the use of the regular 
schedular standards.  Rather, the Veteran testified that he 
was employed.  Transcript at 5 (2008).  In addition, the 
competent evidence does not establish that the appellant has 
experienced incapacitation or periods of hospitalization that 
would suggest that the rating schedule is insufficient for 
determining the appropriate disability rating in this case.  
The April 2004 VA examination report notes no history of ear 
surgery.  Accordingly, the Board determines that referral for 
an extraschedular rating is not warranted.


ORDER

An initial rating in excess of 0 percent, prior to March 18, 
2004, for a bilateral hearing loss disability, is denied.  

A rating in excess of 10 percent for a bilateral hearing loss 
disability, from March 18, 2004, is denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


